      Case 18-03211-sgj Doc 26 Filed 03/05/19         Entered 03/05/19 09:26:02      Page 1 of 40




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed March 4, 2019
______________________________________________________________________

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


     IN RE:                              §
                                         §
     SCOTT JOSEPH BREI,                  §     CASE NO. 18-31920-SGJ-7
           Debtor.                       §     (Chapter 7)
     ____________________________________________________________________________
     SCOTT JOSEPH BREI,                  §
           Plaintiff,                    §
                                         §
     v.                                  §     ADV. NO. 18-03211-SGJ
                                         §
     BEN BRINCK, ASSET ACCEPTANCE, §
     LLC f/k/a ASSET ACCEPTANCE CORP., §
     and HUDSON & KEYS, LLC,             §
           Defendants.                   §
     ____________________________________________________________________________
     BEN BRINCK,                         §
           Counter-Plaintiff,            §
                                         §
     v.                                  §
                                         §
     SCOTT JOSEPH BREI,                  §
           Counter-Defendant.            §
                                         §

            FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF
          DECLARATORY JUDGMENT THAT: (A) THE DEBTOR’S MOCKINGBIRD
        PROPERTY WAS HOMESTEAD IN CHARACTER; AND (B) THE DEFENDANTS’
                           LIENS THEREON ARE VOID

     Page 1 of 40
    Case 18-03211-sgj Doc 26 Filed 03/05/19                   Entered 03/05/19 09:26:02             Page 2 of 40



           The Chapter 7 Debtor, Scott Brei (the “Plaintiff/Debtor”),1 filed the above-referenced

adversary proceeding (the “Adversary Proceeding”) on June 15, 2018, seeking a declaratory

judgment that three, separate liens on his real property located at 4509 Mockingbird Lane in

Highland Park, Dallas County, Texas (the “Mockingbird Property”), which he claims as his

Texas homestead, were invalidly attached and should be declared void. The three defendants

with alleged liens are: Hudson & Keyes, LLC (a small judgment creditor); Asset Acceptance,

LLC (another small judgment creditor); and Ben Brinck (an individual who made a $75,000,

one-year-term, 12% loan to the Plaintiff/Debtor and his then-wife, back in the year 2004, and

purported to take a junior lien on each of two residential properties they owned, including the

Mockingbird Property). Defendants Hudson & Keyes, LLC and Asset Acceptance, LLC both

failed to answer or otherwise defend in the Adversary Proceeding, although duly served; thus,

default judgments will be entered as to them.2 Ben Brinck (the “Defendant/Brinck”) filed an

answer and a counterclaim against the Plaintiff/Debtor, requesting a declaratory judgment in his

favor—specifically asking this court to declare that his lien is, indeed, valid against the

Mockingbird Property because, while he does not dispute that the Mockingbird Property is now

being used as the Plaintiff/Debtor’s homestead, he states that it was not the Plaintiff/Debtor’s

exempt homestead fifteen years ago, at the time his note and deeds of trust were executed.

Rather, the Defendant/Brinck argues, a different real property located at 148 Bayside Drive in

Malakoff, Henderson County, Texas (the “Malakoff Property”)—which was long ago foreclosed

upon by another, senior lender—was being used as the Plaintiff/Debtor’s homestead and the

Mockingbird Property was a secondary residence. Therefore, the Defendant/Brinck has asserted

that he has a valid lien against the Mockingbird Property and should be permitted to foreclose on


1
    This was originally a Chapter 11 case that the Debtor converted to Chapter 7 on September 13, 2018.
2
    Accordingly, the Plaintiff/Debtor is directed to submit Default Judgments for these two defendants.

Page 2 of 40
 Case 18-03211-sgj Doc 26 Filed 03/05/19           Entered 03/05/19 09:26:02         Page 3 of 40


the Mockingbird Property. The Defendant/Brinck’s primary evidence is: (a) testimony of the

Debtor’s ex-wife (testifying that the Malakoff Property was the family’s homestead back in

2004, not the Mockingbird Property); (b) designations of homestead on file in the Henderson

County property records and with the appraisal district (as to the Malakoff Property) before,

during, and after the time that the Defendant/Brinck made his loan; and (c) the absence of a

homestead designation on file in the Dallas County appraisal district records for the Mockingbird

Property in the years shortly before, during, and after the time that the Defendant/Brinck made

his loan.

       Accordingly, this Adversary Proceeding requires the court to revisit some of the basic

principles of Texas homestead law including: (a) the very narrow set of circumstances, under the

Texas Constitution and statutes, when liens can encumber a homestead; (b) the short hurdle of a

property owner to establish the homestead character of his property; (c) the tougher hurdle for

one to disprove the property’s homestead character (such as through abandonment), once

homestead character is initially established by the owner; (d) some of the complexities that arise

with dual residences when there is ambiguity as to which one is the debtor’s homestead

(sometimes, in such situations, a declaration of homestead or non-homestead usage, provided by

a borrower to a lender, may operate as an estoppel against the borrower, but estoppel has rarely

been applied by courts and, in any event, there was no such declaration provided in the case at

bar); and (e) the general inability of a lender to rely on designations of homestead in county

records (i.e., property records or appraisal district records) to estop a borrower from claiming a

homestead—these cannot change the true character of a property as homestead in nature, and a

lender relies on them at his peril, even if the end result seems to reward a dishonest debtor.

       On November 19, 2018, this court conducted an evidentiary trial (the “Trial”) on this

matter. Based upon the evidence submitted including testimony from the Plaintiff/Debtor, Mary

Catherine Brei (“Mrs. Brei” or the “Debtor’s Ex-Wife”), and the Defendant/Brinck, the court
Page 3 of 40
    Case 18-03211-sgj Doc 26 Filed 03/05/19                Entered 03/05/19 09:26:02         Page 4 of 40


finds and concludes that the Mockingbird Property was the Plaintiff/Debtor’s exempt homestead

at the time the Defendant/Brinck’s note and deeds of trust were executed, and, accordingly, the

Defendant/Brinck’s lien did not attach to the Mockingbird Property and is void.

                                                 I.    JURISDICTION

           Bankruptcy subject matter jurisdiction exists in this matter, pursuant to 28 U.S.C.

§ 1334(b). This bankruptcy court has authority to exercise bankruptcy subject matter jurisdiction

pursuant to 28 U.S.C. § 157(a) & (c) and the Standing Order of Reference of Bankruptcy Cases

and Proceedings (Misc. Rule No. 33), for the Northern District of Texas, dated August 3, 1984.

This is a core proceeding in which this court has statutory authority to issue final orders,

pursuant to at least 28 U.S.C. §157(b)(2)(A), (K), and (O).

                                           II.        FINDINGS OF FACT

           A.       The Plaintiff/Debtor’s and Mrs. Brei’s Acquisition of Two Different Residential
                    Real Properties.

           1.       The Plaintiff/Debtor and Mrs. Brei married in the year 1995.3 Shortly before they

were married, in 1994, they together purchased the Malakoff Property in Henderson County,

Texas. There was no evidence introduced regarding any loans undertaken for this acquisition.

           2.       Then, a few years later, on December 18, 1998, while still owning the Malakoff

Property, the Plaintiff/Debtor and Mrs. Brei purchased the Mockingbird Property. In connection

with that purchase, they executed a Promissory Note in favor of Muirfield Mortgage Limited

Partnership4 in the original amount of $238,500. The Promissory Note was secured by a Deed of

Trust on the Mockingbird Property (the “1998 Mockingbird Property Deed of Trust”).5



3
    The Plaintiff/Debtor and Mrs. Brei divorced in 2008.
4
 The Promissory Note and Deed of Trust were assigned over the years and are currently held by Rushmore Loan
Services, LLC.
5
    See Plaintiff/Debtor Exhibits A & B.


Page 4 of 40
    Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02               Page 5 of 40


           3.        Thus, the Plaintiff/Debtor and Mrs. Brei, beginning in late 1998, owned two

residential properties: One in the prestigious Highland Park area of Dallas, and one not far from

Dallas, in a rural area near Cedar Creek Lake.6

           4.        Paragraph 6 of the 1998 Mockingbird Property Deed of Trust provided that

“Borrower shall occupy, establish, and use the Property as Borrower’s principal residence within

sixty days . . . and shall continue to occupy the Property as Borrower’s principal residence for at

least one year after the date of occupancy.”7

           5.        The Plaintiff/Debtor testified that he began occupying the Mockingbird Property

within 60 days of signing the 1998 Mockingbird Property Deed of Trust, consistent with

Paragraph 6, and further testified that he had continued living in the Mockingbird Property up

until the day he filed for bankruptcy. The court found this testimony credible.

           6.        A few years later, on or about October 3, 2001, the Plaintiff/Debtor and Mrs. Brei

executed a Homestead Lien Contract and Deed of Trust in favor of Bank One, N.A. as to the

Mockingbird Property (the “2001 Mockingbird Property Homestead Loan”), which provided that

“Owner represents to Lender that the Property is Owner’s homestead.”8 This appears to have

been a home equity loan.

           7.        Around the same time, on or about October 18, 2001, a Voluntary Designation of

Homestead as to the Mockingbird Property was filed on behalf of the Plaintiff/Debtor and Mrs.

Brie in the Dallas County property records.9




6
    The court takes judicial notice of the fact that Malakoff is a small town near this popular lake.
7
    See Plaintiff/Debtor Exhibit B.
8
 Upon information and belief, Bank One, N.A. has merged with JPMorgan Chase Bank, N.A. See Plaintiff/Debtor
Exhibit C.
9
    See Plaintiff/Debtor Exhibit D.


Page 5 of 40
 Case 18-03211-sgj Doc 26 Filed 03/05/19                Entered 03/05/19 09:26:02            Page 6 of 40


           8.      Interestingly, the Dallas County Appraisal District records reflect a gap in time

when there was no homestead exemption claimed on the Mockingbird Property by the

Plaintiff/Debtor and Mrs. Brie. Specifically, there was a homestead exemption for the

Mockingbird Property for the years 1999-2001, then a gap for a few years (from the years 2002

through 2008), and then a homestead exemption for it again in the years 2009-2018.

           B.      The Malakoff Property: Inconsistent Homestead Designations in Property
                   Records and in Appraisal District Records.

           9.      The Plaintiff/Debtor testified that he never considered the Malakoff Property as

his homestead. Moreover, there was evidence submitted showing that the Plaintiff/Debtor only

signed a “Designation of Homestead and Affidavit of Nonhomestead,” on or about October 23,

2000, wherein the Plaintiff/Debtor designated the Mockingbird Property as his homestead and

the Malakoff Property as his non-homestead.10 This document was filed in the Deed Records for

Henderson County on November 7, 2000 and reflects that Wells Fargo Bank requested that it be

recorded. Notwithstanding this filing, other evidence11 reflected that the Henderson County

Appraisal District was still showing the Malakoff Property to be homestead property until the

property was foreclosed in 2011. Specifically, the Henderson County Appraisal District records

reflect that it was claimed as exempt homestead property for tax purposes by the Plaintiff/Debtor

and Mrs. Brei from at least as early as the year 1999 through the year 201112—in other words,

for at least 13 consecutive years—even though: (a) the Mockingbird Property was acquired in




10
     See Defendant/Brinck Exhibit 10.
11
     Defendant/Brinck Exhibit 4.
12
  See Defendant/Brinck Exhibits 4 & 5 and Defendant/Brinck Demonstrative. Note, no evidence was provided as to
what the Henderson County property records reflected prior to 1999 (recall that the Plaintiff/Debtor and the
Debtor’s Ex-Wife purchased the Malakoff Property in 1994). However, there was an Application for Residential
Homestead Exemption for the Malakoff Property signed by Mary Catherine Miller (i.e., Mrs. Brei) dated February
21, 1995, that was submitted into evidence, and appears to have been received by the Henderson County Appraisal
District on February 23, 1995. See Defendant/Brinck Exhibit 3.


Page 6 of 40
 Case 18-03211-sgj Doc 26 Filed 03/05/19             Entered 03/05/19 09:26:02       Page 7 of 40


late 1998 and the couple had claimed it as exempt in the Dallas County Appraisal District

records from 1999-2001 and then again starting in 2009; and (b) the couple had filed a

Designation of the Mockingbird Property as a homestead in the Dallas County Property Records

in the year 2001 (in connection with a home equity loan on the Mockingbird Property). Thus,

for one reason or another (e.g., innocent inadvertence, chicanery to obtain tax benefits, chicanery

to obtain loans, etc.), the Plaintiff/Debtor and Mrs. Brie were claiming two homestead

exemptions for both residences for several years. The Debtor/Plaintiff testified that he was not in

charge of filing the homestead exemptions for either the Malakoff Property or the Mockingbird

Property.

           10.     The plot thickens. On March 19, 2003 (less than two years after taking out a

home equity loan in October 2001 on the Mockingbird Property), the Plaintiff/Debtor and Mrs.

Brei took out a home equity loan on the Malakoff Property. Specifically, they signed a “Texas

Home Equity Security Instrument” with Ameriquest Mortgage Company in the amount of

$296,000 secured by the Malakoff Property (the “2003 Malakoff Property Home Equity

Note”).13 Paragraph 6 of this document provides that “Borrower now occupies and uses the

Property as Borrower’s Texas homestead and shall continue to occupy the Property for at least

one year after the date of this Security Instrument.”14 The Plaintiff/Debtor testified that when he

signed the 2003 Malakoff Property Home Equity Note that he did not adhere to Paragraph 6.

However, Mrs. Brei testified that she still believed that the Malakoff Property was her homestead

when she signed the 2003 Malakoff Property Home Equity Note.




13
     See Defendant/Brinck Exhibit 13.
14
     Id.


Page 7 of 40
 Case 18-03211-sgj Doc 26 Filed 03/05/19               Entered 03/05/19 09:26:02          Page 8 of 40


           11.      In addition to executing the 2003 Malakoff Property Home Equity Note, the

Plaintiff/Debtor and Mrs. Brei also executed a Voluntary Designation of Homestead for the

Malakoff Property that was filed in Henderson County on March 19, 2003.15

           C.       The Defendant/Brinck Makes a Short-Term Loan to the Plaintiff/Debtor and
                    Mrs. Brei in the Year 2004 and Purports to Take a Junior Lien in Both the
                    Mockingbird Property and the Malakoff Property.

           12.      In early 2004, the Defendant/Brinck worked as a broker in commercial real estate

and had been a business and social friend with the Plaintiff/Debtor when they previously worked

together at the firm CBRE. The Defendant/Brinck agreed to make a loan to the Plaintiff/Debtor

and Mrs. Brei (for reasons that are not entirely clear).

           13.      Specifically, on or about February 11, 2004, the Plaintiff/Debtor and Mrs. Brei

executed a “Promissory Note”16 in the original principal amount of $75,000 in favor of

Defendant/Brinck (the “Brinck Promissory Note”).17 It was a one-year note (maturing February

11, 2005), with monthly, interest-only payments due, at the rate of 12% per annum. It was

secured by a deed of trust on the Mockingbird Property (which acknowledged permitted

encumbrances ahead of it, including the 1998 Muirfield Mortgage purchase money lien and the

2001 Bank One homestead lien).18 It was also secured by a deed of trust on the Malakoff

Property (and acknowledged a permitted encumbrance ahead of it: the 2003 Ameriquest Home

Equity loan).19




15
     See Defendant/Brinck Exhibit 12.
16
  Unlike the 2001 Mockingbird Property Homestead Loan and the 2003 Malakoff Property Home Equity Note, the
Brinck Promissory Note did not contain any representations that it was a loan secured by a lien in the
Plaintiff/Debtor’s and Mrs. Brei’s homestead.
17
     See Plaintiff/Debtor Exhibit E.
18
     See Plaintiff/Debtor Exhibit F.
19
     Id.


Page 8 of 40
 Case 18-03211-sgj Doc 26 Filed 03/05/19             Entered 03/05/19 09:26:02       Page 9 of 40


           14.     The Brinck Promissory Note contained no declarations as to which of the two

properties might or might not have been homestead properties. The Defendant/Brinck did not

insist upon a Designation of Homestead or Non-Homestead being filed as to either property.

           15.     The Brinck Promissory Note provided that notices to the Plaintiff/Debtor and

Mrs. Brei should go to “Scott J. Brei and Mary Catherine Brei, 4509 Mockingbird Lane, Dallas,

Texas 75205.”20

           16.     At the time that the Brinck Promissory Note and the Brinck Deeds of Trust were

signed, the Defendant/Brinck was living in Iowa and had hired an attorney, Tom Colven, to draft

the loan documents. The Defendant/Brinck testified that he did not do any lien searches on

either the Mockingbird Property or the Malakoff Property before loaning money to the

Plaintiff/Debtor and Mrs. Brei. The Defendant/Brinck further testified that he had not even read

through the various loan documents but had “perused” them and relied on his attorney to protect

his interests. The Defendant/Brinck also testified that there had never been a single payment on

the Brinck Promissory Note.

           17.     As earlier mentioned, the Brinck Promissory Note matured in 2005—more than

13 years before the above-referenced bankruptcy case was filed.

           18.     The Malakoff Property was foreclosed upon by the first lien holder in September

of 2011—well before the above-referenced bankruptcy case was filed. 21




20
     Id.
21
     See Defendant/Brinck Demonstrative.


Page 9 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                      Entered 03/05/19 09:26:02               Page 10 of 40


         D.       The Overt Indicia of Homestead Character, as to the Mockingbird Property,
                  Shortly Before and After Execution of the Brinck Promissory Note and Deeds
                  of Trust.

         19.      Mrs. Brei testified that she considered the Malakoff Property her homestead from

1994, when it was purchased, until she divorced the Plaintiff/Debtor in 2008. And yet the facts

regarding usage do not seem to square with this alleged belief.

         20.      So what were the overt acts of homestead usage as to the Mockingbird Property

versus the Malakoff Property, in and around February 2004, when the Brinck Promissory Note

and accompanying deeds of trust were given to the Defendant/Brinck?

         21.       The Plaintiff/Debtor credibly testified that he and his family were all living at the

Mockingbird Property at the time the Brinck Promissory Note was executed. He said that they

went to the Malakoff Property approximately every other weekend. He never considered the

Malakoff Property as his homestead. Mrs. Brei, on the contrary, testified that she believed that

the Malakoff Property was actually the family’s homestead when she signed the Brinck

Promissory Note. However, other comments she made seemed to contradict this—such as

saying that the family was “always at the lake on weekends” (suggesting a weekend house—as

one might expect for a property near a lake).

         22.      In addition, by 2003, the Plaintiff/Debtor and Mrs. Brei had three children

together (with the third being born in late 2003—not long before the Brinck Promissory Note

was executed). The Plaintiff/Debtor further testified that in 2003, Mrs. Brei was working in

downtown Dallas22 and their then two children were attending school at First Baptist Academy in

downtown Dallas.23


22
  Note that Mrs. Brei testified that she believed that she stopped working sometime in late 2002 and did not have
any income for 2003 based on social security statements that she reviewed prior to the Trial. The court does not
believe it is terribly relevant to the outcome of this Trial whether she quit her job in late 2002 or sometime in 2003.
23
  The Plaintiff/Debtor testified that in 2003, he and Mrs. Brei were sending their first two children to First Baptist
Academy. However, Mrs. Brei testified that she believed the children stopped attending First Baptist Academy in
2001. Counsel for the Plaintiff/Debtor attempted to refresh Mrs. Brei’s memory by showing her a photograph of

Page 10 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                   Entered 03/05/19 09:26:02              Page 11 of 40


           23.      After having their last child in late 2003 at a hospital in North Dallas, the

Plaintiff/Debtor testified that Mrs. Brei no longer worked and stayed home at the Mockingbird

Property with all three children. Mrs. Brei testified, somewhat ambiguously, that after having

her third child, the family spent time at both residences.

           24.      In August of 2004, the Plaintiff/Debtor and Mrs. Brei began sending their eldest

child to school at Bradfield Elementary in Highland Park.24 The Plaintiff/Debtor and Mrs. Brei

further testified that the remaining two children also began attending Bradfield Elementary once

turning the appropriate age and that they continued to live in the Mockingbird Property and send

their children to schools in Highland Park, which was important to both of them.25

           25.      In 2008, the Plaintiff/Debtor and Mrs. Brei divorced.

           26.      On or about April 11, 2009, the Defendant/Brinck obtained a judgment against the

Plaintiff/Debtor in the amount of $84,000.

           27.      On or about April 27, 2009, the Defendant/Brinck filed an Abstract of Judgment.

           28.      On or about May 14, 2018, the Defendant/Brinck posted the Mockingbird

Property for foreclosure. The court is unclear why Defendant/Brinck waited so long to pursue

recovery.

           29.      The Plaintiff/Debtor filed an individual Chapter 11 proceeding on June 5, 2018

(the “Bankruptcy Case”). The Bankruptcy Case was converted to a Chapter 7 proceeding on




what he alleged to be her oldest daughter dated October 1, 2003, at an event at First Baptist Academy. However,
Mrs. Brei would not confirm that the photo was actually taken at First Baptist Academy or the exact time it was
taken. The court believed the testimony of the Plaintiff/Debtor on this point.
24
     See Plaintiff/Debtor Exhibit G.
25
  In October 2004 and March 2005, the IRS also sent letters to the Mockingbird Property to confirm appointments
they had made with the Plaintiff/Debtor and Mrs. Brei about their federal income tax returns. See Plaintiff/Debtor
Exhibits H & I.


Page 11 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19               Entered 03/05/19 09:26:02        Page 12 of 40


September 13, 2018. On October 16, 2018, the Debtor filed his amended schedules after

conversion [DE # 44], wherein he claimed the Mockingbird Property as his exempt homestead.

           30.      While the court found the Debtor/Plaintiff to be mostly credible in his testimony

at Trial, the court does—without a doubt—have concerns about his overall honesty. For one

thing, the Plaintiff/Debtor testified that he, on at least three occasions, forged Mrs. Brei’s

signature to refinance the Mockingbird Property (after their divorce) so that he could “save the

home.”26 Additionally, it certainly seems likely that the Plaintiff/Debtor played “fast and loose”

with the assertion of homestead exemptions (claiming both properties back and forth,

interchangeably, as homestead property—likely with the goal of obtaining certain benefits when

it suited him).

                                       III.   CONCLUSIONS OF LAW

           A.       The Very Narrow Set of Circumstances, Under the Texas Constitution and
                    Statutes, When Liens Can Encumber a Homestead.

           Against this backdrop, the court is now tasked with determining whether the

Plaintiff/Debtor had a valid homestead claim to the Mockingbird Property in February 2004,

when he and his then-wife, Mrs. Brei, executed the note and deeds of trust with the

Defendant/Brinck. Because if they did, then Defendant/Brinck’s lien will be deemed void.

           Preliminarily, it is well accepted that Texas law provides extremely broad protection for

individuals’ homesteads. The Fifth Circuit, back in 1992, colorfully described the rich history in

Texas of protecting individual homesteads as follows:

           Even before the ink had dried on the joint resolution of Congress that admitted
           Texas as the twenty-eighth state in the Union, Texas citizens enjoyed broad
           homestead rights. See Tex. Const. art. VII, § 22 (1845). Not much has changed in
           the last 145 or so years. As it did in the dawning days of the state, the homestead
           exemption in Texas continues to “protect citizens and their families from the



26
     See Defendant/Brinck Exhibit 6.


Page 12 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02             Page 13 of 40


           miseries and dangers of destitution.” Franklin v. Coffee, 18 Tex. 413, 415-16
           (1857).27

Fundamentally, a homestead is a legal interest, created through the Texas Constitution and the

Texas Property Code, that provides prophylactic protection from seizure and encumbrances

thereon in all but a narrow range of circumstances including for debts incurred to purchase the

homestead, for taxes, and for debts owed for work or services performed on the homestead.28

Additionally, in 1997, the State of Texas, through a Constitutional amendment to the homestead

provision of the Texas Constitution approved by Texas voters, became the last state in the nation

to allow homeowners to borrow against their home equity.29 The Texas Constitution was

amended again in 2003, authorizing the state legislature to delegate authority to issue

interpretations of the home equity lending provisions, and the legislature delegated such

interpretive authority to the Finance Commission of Texas and the Credit Union Commission of

Texas.30 The legislation reflects Texas’s long history of regarding the homestead as sacrosanct31

and imposes stringent criteria in order for a lien to attach to a homestead so that foreclosure

might be permissible.32 If the stringent criteria are not met, the lien against the homestead will

not be valid. For the avoidance of doubt, the loan made by Defendant/Brinck was not purported

to be a home equity loan—not on its face and no one argued that. Accordingly, if the



27
  Bradley v. Pac. S.W. Bank, FSB (In re Bradley), 960 F.2d 502, 505 (5th Cir. 1992), cert. denied, Commonwealth
Land Title Ins. Co. v. Bradley, 507 U.S. 971 (1993).
28
 See Tex. Const. art. XVI § 50; Tex. Property Code Ann. § 41.001 (West, Westlaw through 2017 1st C. Sess.);
Heggen v. Pemelton, 836 S.W.2d 145, 148 (Tex. 1992).
29
     See Tex. Const. art. XVI, § 50. See also Lasalle Bank Nat’l Assoc. v. White, 246 S.W.3d 616, 618 (Tex. 2007).
30
  See Tex. Const. art. XVI, § 50(u); Tex. Fin. Code Ann. §§ 11.308 & 15.413 (West, Westlaw through 2017 1st C.
Sess.).
31
     See Cadengo v. Consol. Fund Mgmt. (In re Cadengo), 370 B.R. 681, 697 (Bankr. S.D. Tex. 2007).
32
  See Tex. Const. art. XVI, § 50(a)(6)(A)-(Q). See also Doody v. Ameriquest Mortg. Co., 49 S.W.3d 342, 343 (Tex.
2001); Box v. First State Bank, 340 B.R. 782, 785-86 (S.D. Tex. 2006).


Page 13 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                      Entered 03/05/19 09:26:02           Page 14 of 40


Mockingbird Property was homestead in character in 2004, the Defendant/Brinck’s lien thereon

was not constitutionally permitted. Again, when a lien that is not constitutionally permitted is

placed on homestead property, the lien is simply void.33 Homestead rights protect individuals

from losing their homes, and statutes relating to homestead rights are to be liberally construed.34

           B.       Did the Plaintiff/Debtor Meet His Initial Burden of Claiming a Homestead
                    Exemption in the Mockingbird Property?

           The burden of proof regarding a homestead generally works as follows. The

Plaintiff/Debtor, as the claimant of a homestead, has the initial burden35 to establish the character

of the claimed property by showing a combination of both (1) overt acts of homestead usage, and

(2) an intention to claim the property as a homestead.36 “[M]ere ownership or possessory interest

is not of itself sufficient to establish a homestead.”37 The initial burden is typically a low hurdle

and, in the usual case, mere evidence of “overt acts of homestead usage” in the form of

possession and usage of the property as a homestead is sufficient.38 Thus, when a claimant

actually resides at the property, a court generally does not need to investigate the second prong

of “intention to claim as a homestead,” because actually residing on property is “the most

satisfactory and convincing evidence of intention.”39 Additionally, while not required, actual


33
     Laster v. First Huntsville Props. Co., 826 S.W.2d. 125, 129-30 (Tex. 1991).
34
     Inwood N. Homeowners' Ass'n v. Harris, 736 S.W.2d 632, 634-35 (Tex. 1987).
35
  The court hastens to add that this current dispute does not involve section 522 of the Bankruptcy Code, or whether
the Plaintiff/Debtor had a valid homestead exemption on the Mockingbird Property at the outset of his bankruptcy
case. In such a situation, Bankruptcy Rule 4003(c) would govern, and it provides that “the objecting party has the
burden of proving that the exemptions are not properly claimed.”
36
  Bradley, 960 F.2d at 507 (citing Sims v. Beeson, 545 S.W.2d 262, 263 (Tex. Civ. App.—Tyler 1976, writ ref'd
n.r.e.)).
37
  In re Mitchell, 132 B.R. 553, 558 (Bankr. W.D. Tex. 1991) (citing Greenawalt v. Cunningham, 107 S.W.2d 1099
(Tex. Civ. App. 1937)).
38
     Bradley, 960 F.2d at 507.
39
  PaineWebber Inc. v. Murray, 260 B.R. 815, 822-823 (E.D. Tex. 2001) (citing Youngblood v. Youngblood, 76
S.W.2d 759, 760-61 (1934)).


Page 14 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                      Entered 03/05/19 09:26:02      Page 15 of 40


designation by a claimant is considered prima facie evidence of what constitutes a family

homestead.40

           Here, the evidence demonstrated that the Plaintiff/Debtor and Mrs. Brei purchased the

Mockingbird Property in 1998. At that time, they represented that they would be using the

Mockingbird Property as their homestead.41 Then, approximately three years later, on or about

October 18, 2001, in connection with obtaining the 2001 Mockingbird Property Homestead

Loan, the Plaintiff/Debtor and Mrs. Brie executed a Voluntary Designation of Homestead as to

the Mockingbird Property that was filed in the Dallas County Property Records.42 Moreover, the

couple asserted a homestead exemption in the Mockingbird Property per the Dallas County

Appraisal District records from 1999-2001 and 2009-2018. While there is a conspicuous gap in

the Dallas County Appraisal District records, and there was not a homestead exemption for tax

purposes filed in the Dallas County Appraisal District records as to the Mockingbird Property in

2004 (when the Defendant/Brinck made the loan to the Plaintiff/Debtor and Mrs. Brei), the court

did hear credible testimony from the Plaintiff/Debtor that, in 2003 and 2004: (a) the

Plaintiff/Debtor was still working in Dallas; (b) that he, Mrs. Brei, and their three children were

all living at the Mockingbird Property during the week and spending weekends at the Malakoff

Property; and (c) the Plaintiff/Debtor’s and Mrs. Brei’s first child started attending school in

Highland Park in August 2004 (with the children having previously attended preschool at First

Baptist in downtown Dallas). The Plaintiff/Debtor also testified that in 2003 and 2004

(including when he signed the Brinck Promissory Note and the Brinck Deeds of Trust) he


40
     See Perry v. Dearing (In re Perry), 345 F.3d 303, 311 (5th Cir. 2003).
41
     See Plaintiff/Debtor Exhibit B.
42
 See Plaintiff/Debtor Exhibit D. There was also evidence of a “Designation of Homestead and Affidavit of
Nonhomestead” that the Plaintiff/Debtor signed (not Mrs. Brei), wherein the Plaintiff/Debtor designated the
Mockingbird Property as their homestead and that the Malakoff Property was not their homestead. This document
was filed in the Deed Records for Henderson County on November 7, 2000. See Defendant/Brinck Exhibit 10.


Page 15 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                  Entered 03/05/19 09:26:02            Page 16 of 40


considered the Mockingbird Property as his homestead. While Mrs. Brei testified that she still

considered the Malakoff Property her homestead from 1994 until she divorced her husband in

2008, the court simply did not consider such testimony very credible. Thus, the court concludes

that the more credible evidence demonstrates that the Plaintiff/Debtor has shown both overt acts

as well as an intent to claim the Mockingbird Property as his homestead starting in at least 2001

(and likely earlier), thus satisfying the low hurdle necessary under Texas law for the

Plaintiff/Debtor to claim a homestead exemption in the Mockingbird Property.

          C.     Did the Plaintiff/Debtor and Mrs. Brei Abandon their Homestead Exemption in
                 the Malakoff Property and Establish a New Homestead at the Mockingbird
                 Property on or Before Obtaining the Loan from the Defendant Brinck?

          But not so fast. The Defendant/Brinck has argued that, because the Plaintiff/Debtor and

Mrs. Brei had initially claimed the Malakoff Property as their homestead—and because they still

owned it for many years after acquiring the Mockingbird Property—the court must first find

abandonment of the Malakoff Property as the Plaintiff/Debtor’s homestead, in order for the

Plaintiff/Debtor to subsequently assert a homestead exemption in the Mockingbird Property.

Indeed, the Plaintiff/Debtor and Mrs. Brei purchased the Malakoff Property several years before

the Mockingbird Property (in 1994) and, as earlier indicated, asserted a homestead exemption in

the Malakoff Property per the Henderson County Appraisal District records from at least 1999-

2011.43

          When a claimant ultimately chooses to abandon a homestead and establish a new

homestead (as the Plaintiff/Debtor has purported to have done in this case), the legal analysis

takes on an additional layer. Under Texas law, property that has been established as a homestead




43
   Note, no evidence was provided as to what the Henderson County Appraisal District records reflected prior to
1999. However, there was an Application for Residential Homestead Exemption signed by Mary Catherine Miller
(i.e., Mrs. Brei) dated February 21, 1995, shown to have been received by Henderson County on February 23, 1995.
See Defendant/Brinck Exhibit 3.

Page 16 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                    Entered 03/05/19 09:26:02          Page 17 of 40


will not lose that character unless abandonment, death, or alienation occurs.44 The party

claiming abandonment has the burden of proving abandonment.45 Here, since the Malakoff

Property was owned first and there is evidence that the Plaintiff/Debtor and Mrs. Brie claimed

homestead status on it before acquiring the Mockingbird Property46 (and certainly prior to the

time of the Defendant/Brinck’s loan in 2004), it appears that the Plaintiff/Debtor would have the

additional burden of proving his abandonment of the Malakoff Property as a homestead.

           What constitutes abandonment? In order to establish abandonment, there must be “both

the cessation or discontinuance of use of the property as a homestead, coupled with the intent to

permanently abandon the homestead.”47 It has been held that, while simply changing residence

to a new home and temporarily renting out the old home does not necessarily equate to

abandonment, where it is clear that there has been a discontinuance of use of the old home

coupled with an intention not to return and use it as a homestead, abandonment has occurred.48

Additionally, the evidence establishing abandonment of a homestead “must be undeniably clear”




44
  Thaw v. Schachar (In re Thaw), No. 15-40321, 2015 WL 5718970, at *5 (5th Cir. Sept. 30, 2015) (unpublished)
(citing Duran v. Henderson, 71 S.W.3d 833, 842 (Tex. App.—Texarkana 2002, pet. denied)). See also Majeski v.
Estate of Majeski, 163 S.W.3d 102, 107 (Tex. App.—Austin 2005, pet. denied); Wilcox v. Marriott, 103 S.W.3d
469, 472 (Tex. App.—San Antonio 2003, pet. denied) (citing Garrard v. Henderson, 209 S.W.2d 225, 229 (Tex.
Civ. App.—Dallas 1948, no writ)).
45
     Sullivan v. Barnett, 471 S.W.2d 39, 43 (Tex. 1971).
46
     See note 43, supra.
47
  Estate of Montague v. Nat'l Loan Investors, L.P., 70 S.W.3d 242, 248 (Tex. App.—San Antonio 2001 pet. denied)
(citing Womack v. Redden, 846 S.W.2d 5, 7 (Tex. Civ. App.—Texarkana 1992, writ denied) (per curiam)). See also
Hudgins v. Thompson, 211 S.W. 586, 587-88 (Tex. 1919).
48
  Thomas v. Graham Mortg. Corp., 408 S.W. 3d 581, 589 (Tex. App.—Austin 2013) (citing Rancho Oil Co. v.
Powell, 142 Tex. 63, 68-69 (1943)). See also Tex. Prop. Code Ann. § 41.003 (West, Westlaw through 2017 1st C.
Sess.) (“Temporary renting of a homestead does not change its homestead character if the homestead claimant has
not acquired another homestead.”).


Page 17 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02          Page 18 of 40


and must be “beyond almost the shadow, at least [of] all reasonable ground of dispute, that there

has been a total abandonment with an intention not to return and claim the exemption.”49

           Several courts have held that the best evidence of an abandonment of a residential

homestead is that a new and permanent home has been acquired and occupied.50 In fact, the

establishment of one homestead and the abandonment of another have been held to be linked

concepts.51 Specifically, when confronted with the issue of abandonment, courts in Texas often

analyze the facts to determine whether a new homestead has been established and then conclude

that the old homestead has been abandoned as a legal result.52 Thus, if the party claiming

abandonment can ultimately show the establishment of a new homestead (i.e., a combination of

both overt acts of homestead usage and the intention on the part of the claimant to claim the

property as their new homestead), abandonment would be the legal result. The court believes

that a discussion of the case Hinton v. Uvalde Paving Co., 77 S.W.2d 733 (Tex. Civ. App.—

1934, writ ref’d) best illustrates the concept discussed above.

           In Hinton, Uvalde Paving Company sued Mrs. Eva Hinton, administratrix of the estate of

her late husband, D. H. Mitchell, to recover the balance due on two street paving certificates and

to establish liens on property that they had owned on Catherine Street.53 In response, Mrs.

Hinton argued that the property on Catherine Street was her and her late husband’s protected


49
  Burkhardt v. Lieberman, 159 S.W.2d 847, 852 (Tex. 1942) (quoting Gouhenant v. Cockrell, 20 Tex. 96, 98 (Tex.
1857)).
50
  Coury v. Prot, 85 F.3d 244, 254 (5th Cir. 1996) (citing Panhandle Const. Co. v. Wiseman, 110 S.W.2d 615, 617
(Tex. Civ. App.—Amarillo 1937, writ dism’d)). By way of example, this could include the acquisition of another
home, removal of the family from one dwelling to another, its occupancy and use as a homestead, and an absence of
acts evidencing an intention to return to the former home. Kendall Builders, Inc. v. Chesson, 149 S.W.3d 796, 809
(Tex. App.—Austin, 2004, pet. denied) (citing Hinton v. Uvalde Paving Co., 77 S.W.2d 733, 736 (Tex. Civ. App.—
Dallas 1934, writ ref’d)).
51
     See Silvers v. Welch, 91 S.W.2d 686, 687–88 (1936).
52
     See, e.g., id. See also Carstens v. Landrum, 17 S.W.2d 803, 804–05 (Tex. 1929).
53
     Hinton, 77 S.W.2d at 734.


Page 18 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19            Entered 03/05/19 09:26:02        Page 19 of 40


homestead.54 At the trial court level, the district court had only submitted the issue of attorney’s

fees to the jury, finding that the undisputed evidence established that the paving certificates

created valid liens upon the Catherine Street property because, at the time the liens were placed

on the property, D.H. Mitchell and his wife (now Mrs. Hinton) owned another piece of property

on Pacific Avenue upon which they resided and that this property was the homestead of D.H.

Mitchell and his wife, not the Catherine Street property.55 On appeal, the court of civil appeals

held that the lower court did not err in finding that the Pacific Avenue property was the

homestead of Mr. and Mrs. Mitchell at the time the improvement liens accrued. Specifically, the

undisputed evidence had shown: (1) D. H. Mitchell and his wife acquired title to the Catherine

street property about 1921 or 1922, resided thereon and made it their homestead until about three

or four years before the street improvements were made, at which time they moved to and

resided at another place they owned on Pacific Avenue; (2) the Catherine Street property, after

being vacated, was rented and occupied by tenants; (3) shortly after moving from the Catherine

Street place, Mr. and Mrs. Mitchell placed a loan of $1,000 thereon; and that (4) Mrs. Mitchell

continued to occupy the Pacific Avenue place for about a year after the death of Mr. Mitchell,

and was residing there at the time of her marriage to Mr. Hinton.56 On appeal, Mrs. Hinton

specifically argued that her testimony that “she and her former husband claimed the Catherine

[S]treet place as their homestead; that they never claimed the other place as their homestead, nor

did they intend to permanently reside there” and certain other witness testimony was not properly

given consideration by the lower court.57 However, the court of civil appeals determined that the



54
     Id.
55
     Id.
56
     Id. at 735.
57
     Id. at 735-36.


Page 19 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                      Entered 03/05/19 09:26:02               Page 20 of 40


record was barren of any facts supporting Ms. Hinton’s arguments58 and ultimately held that the

couple’s “removal from the Catherine [S]treet place to the Pacific [A]venue place, and its

occupancy and use as a homestead, unaccompanied by any act evidencing an intention to return

to the former home, silently, but effectively, proclaimed it to be their homestead, and constituted

the highest and most conclusive evidence of the abandonment of the Catherine [S]treet property

as a homestead.”59

            Here, the court believes that the Plaintiff/Debtor has met his burden of showing that there

was an abandonment of the Malakoff Property as a homestead in favor of the Mockingbird

Property. Again, the evidence demonstrates that, in 1994, the Plaintiff/Debtor and Mrs. Brei

purchased the Malakoff Property and established the Malakoff Property as their homestead. This

is based upon the testimony of both the Plaintiff/Debtor and Mrs. Brei as well as the fact that

they asserted a homestead exemption in the Malakoff Property per the Henderson County

Appraisal District records from 1995-2011.60 However, as set forth in detail above, the evidence

also established that the Plaintiff/Debtor and Mrs. Brei purchased and established a new

homestead at the Mockingbird Property in 1998—still representing it to be their homestead to a

home equity lender in 2001. More importantly, the credible evidence was that the family was

living at the Mockingbird Property during the week, were working in Dallas, and the children

attended pre-school and school in Dallas. Accordingly, the court concludes there was, in fact,

abandonment of the Malakoff Property as the Plaintiff/Debtor and Mrs. Brei’s homestead and the



58
  The court of civil appeals also noted that “if, however, it be assumed that they did not intend to abandon the
Catherine street property as a homestead, the continuity of this intention was certainly broken when they mortgaged
the property to secure a loan of $1,000, for it will not be assumed that they would be parties to the void, illegal, and
futile act of mortgaging their homestead.” Id. at 736.
59
     Id. at 736.
60
  Note, no evidence was provided as to what the Henderson County Property Records reflected prior to 1999.
However, there was an Application for Residential Homestead Exemption submitted into evidence signed by Mary
Catherine Miller (i.e., Mrs. Brei) dated February 21, 1995. See Defendant/Brinck Exhibit 3.


Page 20 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19            Entered 03/05/19 09:26:02        Page 21 of 40


establishment of a new homestead at the Mockingbird Property and that, importantly, all of this

took place prior to the Plaintiff/Debtor and Mrs. Brei signing the note and deeds of trust with the

Defendant/Brinck in February 2004.

       Regardless of any abandonment of the Malakoff Property and establishment of the

Mockingbird Property as a homestead in or before 2001, the Defendant/Brinck nevertheless

argues that there was a subsequent abandonment of the Mockingbird Property as the

Plaintiff/Debtor’s homestead and a re-establishment of the Plaintiff/Debtor’s homestead at the

Malakoff Property in 2003, as a result of the Plaintiff/Debtor and Mrs. Brei signing the 2003

Malakoff Property Home Equity Note.

       D. Did the Plaintiff/Debtor and Mrs. Brei Abandon the Mockingbird Property as their
          Homestead in 2003 and Re-Establish the Malakoff Property as Their Homestead
          on or Before Obtaining the Loan from the Defendant/Brinck?

       Again, the party asserting abandonment (in this later instance, it would be the

Defendant/Brinck) has the burden of proof on the issue of abandonment. Here, the

Defendant/Brinck has argued that, as a result of the Plaintiff/Debtor and Mrs. Brei executing the

2003 Malakoff Property Home Equity Note, which provided that “Borrower now occupies and

uses the Property as Borrower’s Texas homestead and shall continue to occupy the Property for

at least one year after the date of this Security Instrument,” the Plaintiff/Debtor and Mrs. Brei

effectively abandoned their homestead interest in the Mockingbird Property and established a

new homestead interest in the Malakoff Property. The court does not believe this evidence meets

the burden of proof with regard to abandonment.

       First, the Plaintiff/Debtor testified that when he signed the 2003 Malakoff Property Home

Equity Note, he did not adhere to Paragraph 6. Specifically, the Plaintiff/Debtor testified that he

was still working in Dallas at that time and that he, Mrs. Brei, and their three children were all

still living at the Mockingbird Property during the week and spending weekends at the Malakoff

Property. Additionally, the only other evidence that the Defendant/Brinck has shown of
Page 21 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19           Entered 03/05/19 09:26:02          Page 22 of 40


abandonment was Mrs. Brei’s testimony (which this court considered hard to swallow) that she

believed that the Malakoff Property was her homestead when she signed the 2003 Malakoff

Property Home Equity Note. This evidence alone does not rise to the level necessary to show

“beyond almost the shadow, at least [of] all reasonable ground of dispute” that there was total

abandonment of the Mockingbird Property as a homestead with an intention not to return and

claim the exemption.

       Accordingly, the court concludes that, in 2003, there was not an abandonment of the

Plaintiff/Debtor and Mrs. Brei’s homestead in the Mockingbird Property and re-establishment of

a homestead in the Malakoff Property. Thus, the Mockingbird Property was the

Plaintiff/Debtor’s and Mrs. Brei’s homestead at the time they signed the Brinck Promissory Note

and the Brinck Deeds of Trust.

       E.       Case Law Discussing “Dual Residences” and, Sometimes, “Ambiguous
                Possession.”

       Several courts in Texas, over the generations, have confronted situations in which a

debtor had dual residences and obfuscation as to which was the debtor’s true homestead. Some

of these cases discuss the complexities of “ambiguous possession.” The court is not convinced

that there was ambiguous possession (or, perhaps more pointedly, that there was ambiguous

usage and intent) regarding the two residences in the case at bar. But what if there was? The

principles derived from these dual residence cases can be distilled down to the following.

       First, physical facts of occupancy of the property as a home (i.e., overt actions of usage as

a home) are what matter most and generally trump everything else. Just because there are dual

residences does not mean that there is ambiguity regarding which is genuinely the homestead.

       Second, when there is, indeed, genuine obfuscation or ambiguity as to the physical facts

of usage, courts tend to defer to the subjective intent of the homestead claimant.




Page 22 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02          Page 23 of 40


           Third, occasionally, rather than deferring to subjective intent, courts will apply an

estoppel doctrine against a debtor who is claiming one residence versus another he owns as a

homestead. But establishing estoppel seems to be a high hurdle. In this regard, claiming a

property as a homestead for tax purposes in county records is not dispositive, controlling, or

otherwise likely to have estoppel effect. And, in contrast to tax exemption claims in county

records, declarations of a property owner to a lender may actually estop him from asserting

homestead character of property—but only as to a property not actually being occupied as a

home. The case law dealing with this latter estoppel concept tends to be old and, frankly, a little

hard to understand. But what is clear is that, for this estoppel notion to be triggered, there would

have to be affirmative representations to a lender as to the homestead/nonhomestead character of

an ambiguously-utilized property and the lender would have had to have relied on the

representation. Even in this latter context, the estoppel argument does not always go the lender’s

way—again, overt usage as a homestead is always going to trump all other factors.

           A couple of cases in the bankruptcy context that dealt with dual residences and

ambiguous possession (and which tackled whether to defer to subjective intent) were this court’s

In re Tinsley61 opinion and Judge Leif M. Clark’s In re Mitchell 62 opinion.

           First, in Mitchell, the debtor, Mr. Mitchell, owned land that had been in his family for

almost 80 years (the “Hillsboro Property”).63 Mr. Mitchell’s parents still lived on the land but

had sold it to their son in 1979, on the eve of foreclosure by the first lienholder, evidently to save

the farm. Mr. Mitchell made payments on the farm and went there frequently on the weekends

and sometimes during the week in the summertime. In November 1986, Mr. Mitchell remarried



61
     In re Tinsley, No. 09-36036-SGJ-7, 2010 WL 4823208, at * 1 (Bankr. N.D. Tex. Nov. 16, 2010).
62
     In re Mitchell, 132 B.R. 553, 558 (Bankr. W.D. Tex. 1991).
63
     Mitchell, 80 B.R. at 373.


Page 23 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                    Entered 03/05/19 09:26:02            Page 24 of 40


and took up residence with his new wife and her two children at her home (i.e., her separate

property) in Garland, Texas near Dallas (the “Garland Property”). During the summer, they

would take the children down to the Hillsboro Property for a week at a time. Moreover, during

the school year, Mr. Mitchell and his wife would go to the Hillsboro Property on the weekends.64

After Mr. Mitchell filed for bankruptcy in March 1987, he claimed the Hillsboro Property as

exempt on his schedules, which was subsequently objected to by one of Mr. Mitchell’s

creditors.65 Mr. Mitchell argued that the family’s use of both properties rendered both the

Garland Property and the Hillsboro Property susceptible to homestead characterization, and that,

therefore, he was entitled to designate which property he wanted to claim as exempt.

Specifically, Mr. Mitchell and his wife testified with great conviction that they preferred living in

the country and, as soon as their children graduated from school, they would move to the

Hillsboro Property permanently. Specifically, Mr. Mitchell argued that his case fell within the

ambit of those Texas cases which hold that a court may (or, in fact, was required to) honor a

debtor’s subjective intent, when more than one property was actually used as a residence, under

circumstances sufficiently ambiguous so that determining which property was the debtor’s

homestead was impossible merely from observing how it was used.66

            In determining how to approach this “dual residence” scenario, the bankruptcy court in

Mitchell looked to see whether the physical facts surrounding the debtor’s use of the two

properties in question was so ambiguous that one could not tell from mere observation which of

the two properties was, in fact, the debtor’s homestead. If there was no ambiguity, a designation




64
     Id.
65
     Id. at 381.
66
     Id. at 381-82. See also Wootton v. Jones, 286 S.W. 680, 687 (Tex. Civ. App.—Austin 1926, writ dism’d).


Page 24 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                  Entered 03/05/19 09:26:02            Page 25 of 40


was immaterial.67 The court noted that an “ambiguity” as to usage is very fact intensive. Thus,

to aid its analysis, the bankruptcy court in Mitchell looked to two cases where an ambiguity was

demonstrated.68

           The first case that Mitchell examined was Am. State Bank & Trust Co. v. Johnston, 58

S.W.2d 880, 881 (Tex. Civ. App–San Antonio 1933). In Johnston, the Johnstons moved onto

ranch property that had been in the family for many years and dug wells, built a house, tilled the

land, and had three children. Ten years later, they purchased two lots in the city of Mercedes,

which was about two miles away from the ranch property and also built a house on the two lots.

They lived in Mercedes during the school term, and through every school year after that. While

Mr. Johnston spent most of his time on the ranch property engaged in family farming and stock

raising, Mrs. Johnston and the children spent the weekends, in good weather, and the time

between school terms at the ranch property. Based upon these facts, the Texas Civil Court of

Appeals found it obvious that an ambiguity existed and that the Johnstons could claim and

enforce their homestead exemption upon either property.69

           The second case the Mitchell court examined was Carstens v. Landrum, 17 S.W.2d 803

(Tex. 1929). In Carstens, a father (Mr. Landrum) sent his wife and children to San Antonio for

schooling and to earn extra income, while he and his older children continued to work on the

family’s farm. Though most of the furniture and household effects were moved to San Antonio,

where Mr. Landrum’s wife was living with the younger children in a rented facility, Mr.

Landrum continued to live on the farm, renting out part of it and farming part of it. Mr.

Landrum’s married son also lived on the farm and helped him work the farm. However, shortly


67
  Mitchell, 80 B.R. at 382 (citing Panhandle Constr. Co. v. Cont’l Sav. & Loan Ass’n, 110 S.W.2d 632, 634-35
(Tex. Civ. App.—1937, writ dism’d)).
68
     Mitchell, 80 B.R. at 382.
69
     Am. State Bank & Trust Co. v. Johnston, 58 S.W.2d 880, 881-82 (Tex. Civ. App—San Antonio 1933).


Page 25 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                   Entered 03/05/19 09:26:02            Page 26 of 40


after taking out a loan on the farm, the family moved to a house in San Antonio that they had

purchased with the proceeds of the loan. They then returned to the farm for a period of three

years before returning again to San Antonio.70 The Commission of Appeals of Texas ultimately

determined, and the Texas Supreme Court agreed, that under the circumstances, the occupancy

of the farm by Mr. Landrum and his son “was palpably ambiguous in respect of the homestead

exemption.”71

            Comparing the facts surrounding Mr. Mitchell’s situation with the facts of Landrum and

Johnston, the bankruptcy court in Mitchell was unable to find any ambiguity present. The

bankruptcy court stated that, regardless of where Mr. Mitchell might have lived before he got

married, there was little doubt where he resided once he married his wife. Specifically, their

children attended school in Garland, he kept his work clothes in Garland, both he and his wife

worked in the Dallas area, and neither Mr. Mitchell nor his wife were farmers. Additionally, the

bankruptcy court found it important that the Hillsboro Property was already home to Mr.

Mitchell’s parents and was “not left over from his single days.” Thus, Mr. Mitchell was not

entitled to exempt the Hillsboro Property as his homestead.72

            While Judge Clark did not find an ambiguity in the Mitchell case, this court did find such

an ambiguity in the Tinsley case. In Tinsley, the debtor had claimed property located in

Kaufman, Texas (the “Kaufman Property”) as his exempt homestead after the filing of his

chapter 7 bankruptcy case on September 10, 2009.73 The court heard evidence that, between




70
     Carstens v. Landrum, 17 S.W.2d 803, 803-04 (Tex. 1929).
71
     Id. at 383.
72
     Mitchell, 80 B.R. at 383.
73
     In re Tinsley, No. 09-36036-SGJ-7, 2010 WL 4823208, at * 1 (Bankr. N.D. Tex. Nov. 16, 2010).


Page 26 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                    Entered 03/05/19 09:26:02               Page 27 of 40


2004 and 2008, the debtor stayed at the Kaufman Property74 every day to help care for his father

and operate his own business at the Kaufman Property, which consisted of “running cattle” and

growing hay. After the debtor’s father passed away in September 24, 2008, the debtor married a

Ms. Doss, on October 14, 2008, after which he continued to spend all of his days at the Kaufman

Property running his cattle grazing business. The debtor also had two horses at the Kaufman

Property which he rode two to three times per week. However, the debtor spent every night with

Ms. Doss at a two-bedroom residence she acquired before marriage, which was located in Kemp,

Texas (the “Kemp Property”). The Kemp Property was approximately 8.1 miles from the

Kaufman Property. Although the debtor had not been spending his nights sleeping at the

Kaufman Property, the house at the Kaufman Property was still getting full use. Specifically, the

debtor's adult son and his family (consisting of his wife and three children) began living in the

Kaufman Property (rent free) in November of 2008.75 While noting that it was an extremely

close call, the court did find there to be an ambiguity with regard to whether the Kaufman

Property or the Kemp Property was the debtor’s exempt homestead and noted that several

important facts differentiated that case from Mitchell. Specifically, the court noted that:

            First, and perhaps most importantly, the Debtor testified that he spends almost
            every day at the Kaufman Property taking care of the property and running his
            farming business (albeit not an extremely profitable business at the moment). In
            fact, the only thing the Debtor did at the Kemp Property was sleep. There was also
            no evidence presented showing that he had abandoned the property. In fact, the
            Debtor testified that he and Ms. Doss were planning on moving to the Kaufman
            Property once they were able to complete some renovations and his son's children
            are older. Moreover, the Debtor and Ms. Doss have no children residing at the
            Kemp Property (which would be a meaningful factor), while the Debtor, of course,
            does have an adult son and grandchildren at the Kaufman Property. The Debtor
            testified with credibility that he considers the Kaufman Property his “principal
            residence.” While his new bride is eight miles down the road, the Debtor's horses,



74
   The Kaufman Property was actually still titled in the debtor’s deceased father’s name, Keller Tinsley. However,
the court ultimately held that the debtor still had a present possessory interest in the Kaufman Property, which was
all that was legally required for the debtor to claim the Kaufman Property as his exempt homestead. Id. at *3-5.
75
     Id. at *1-2.

Page 27 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                 Entered 03/05/19 09:26:02         Page 28 of 40


            boots, tools, livelihood the past 17 years, and now extended family are at the
            Kaufman Property 365 days a year.76

Accordingly, the court held that this was enough evidence to rise to the level of creating

an “ambiguity” as to which property was really the debtor’s homestead and, as a result,

the court would defer to the debtor’s subjective intent and permit the debtor to claim the

Kaufman Property as his exempt homestead.

            Here, the court believes that there was, at least at the time the Plaintiff/Debtor

signed the loan documents with the Defendant/Brinck, some amount of ambiguity as to

whether the Mockingbird Property or the Malakoff Property was the family’s homestead.

Specifically, at that time, the credible evidence was that the Plaintiff/Debtor was still

working in Dallas and that he and his family were residing at the Mockingbird Property

during the week and at the Malakoff Property on the weekends. Further evidence of this

ambiguity is demonstrated in the Brinck Deeds of Trust themselves. Specifically, the

Deed of Trust relating to the Malakoff Property explicitly makes note of a “Texas Home

Equity Security Instrument dated March 19, 2003” (i.e., the 2003 Malakoff Property

Home Equity Note) and the Deed of Trust relating to the Mockingbird Property

references a “Homestead Lien Contract and Deed of Trust dated October 3, 2001” (i.e.,

the 2011 Mockingbird Property Homestead Loan).77 Thus, both pieces of property on

which the Defendant/Brinck was purporting to take a lien had been characterized at some

point in time as the Plaintiff/Debtor’s and Mrs. Brei’s homestead without any further

disclaimers of homestead usage. The court believes that this evidence further reinforces

the notion that there was an ambiguity with regard to whether the Mockingbird Property



76
     Id. at *8.
77
     Plaintiff/Debtor Exhibit F.


Page 28 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19            Entered 03/05/19 09:26:02        Page 29 of 40


or the Malakoff Property was the Plaintiff/Debtor’s and Mrs. Brei’s homestead. Thus,

absent some reason to apply estoppel, the court should honor the Plaintiff/Debtor’s

subjective intent to claim the Mockingbird Property as his homestead at the time he

executed the Brinck Promissory Note and Brinck Deeds of Trust—especially since there

was overt usage of the Mockingbird Property as a homestead.

        F.      But Do the Plaintiff/Debtor’s Actions Somehow Operate to Estop Him From
                Claiming the Mockingbird Property as His Homestead?

        To recap, the facts and analysis presented thus far demonstrate that there were overt acts

of actual occupancy and usage of the Mockingbird Property as a homestead by the

Plaintiff/Debtor and his family at the time of the loan by the Defendant/Brinck. The court also

has concluded that the Malakoff Property had been abandoned as a homestead, as of the time of

the loan by Defendant/Brinck, in favor or the Mockingbird Property, and that the Mockingbird

Property was never abandoned to re-establish the Malakoff Property as a homestead. Moreover,

even if there was a situation of ambiguity with regard to dual residences, the court has

determined that it should defer to what seems to have been the subjective intent of the

Plaintiff/Debtor and treat the Mockingbird Property as having been his homestead in February

2004.

        But does an estoppel doctrine somehow come into play here? Or maybe “unclean

hands”?

        As the court noted above, occasionally Texas courts will apply an estoppel doctrine

against a debtor who is claiming one residence versus another he owns as a homestead—rather

than deferring to his subjective intent. What about the Plaintiff/Debtor’s activities in

haphazardly claiming both the Mockingbird Property and Malakoff Property as exempt

homestead property: (a) for tax purposes in county appraisal district records; and also (b) for




Page 29 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                    Entered 03/05/19 09:26:02              Page 30 of 40


purposes of obtaining home equity loans on each property before the Defendant/Brinck came

along?

           The evidence was clear that the Plaintiff/Debtor and his ex-wife had filed multiple

designations of homestead in the Henderson County Appraisal District records (as to the

Malakoff Property) before, during, and after the time that the Defendant/Brinck made his loan—

while there was no homestead designation on file in the Dallas County Appraisal District records

for the Mockingbird Property when the Defendant/Brinck made his loan. And, similarly, the

couple represented in 2001 that the Mockingbird Property was their homestead when obtaining a

home equity loan on it in that year and represented that the Malakoff Property was their

homestead when obtaining a home equity loan on it in year 2003. Does this matter vis-a-vis the

Defendant/Brinck? One certainly might infer that the couple were playing rather fast and loose

with these homestead assertions—permitting the couple to obtain tax benefits and loans when

they needed them, but then oppose liens later—like the Plaintiff/Debtor is doing now with the

lien of the Defendant/Brinck. The Defendant/Brinck has suggested that the willy-nilly approach

of the Plaintiff/Debtor with regard to his homestead assertions might pose an estoppel problem

for him—without actually raising the affirmative defense of “estoppel” in his pleadings. He has

also more generally argued that “unclean hands” on the part of the Plaintiff/Debtor poses a

problem for him.

           However, case law is not on the Defendant/Brinck’s side with facts like these. For one

thing, well-reasoned case law has articulated that an assertion of a homestead exemption in

county tax records is not going to have an estoppel effect with regard to a homestead assertion by

a debtor.78 And case law has also convincingly espoused the near-futility of a lender relying

upon oral or written statements made by owners as to non-homestead usage—more specifically,


78
     In re Terrill, Case No. 17-60087, 2018 WL 3025399, at *3 (Bankr. N.D. Tex. June 15, 2018).


Page 30 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02        Page 31 of 40


these cannot change the character of a true homestead, even if the end result seems to reward a

dishonest debtor. The actions of a property owner are what most matter (vis-à-vis homestead

usage) and “declarations made orally or in writing are alone insufficient.”79 A lender stands

charged with notice of the fact of usage as a homestead, and it matters not what declarations to

the contrary a borrower might make. When a property owner is in actual occupancy of his

homestead, a lender or encumbrancer will be deemed to have acted with knowledge of the

occupant’s right to invoke the rule of homestead.

           One of the most notable cases on this point is In re Niland, standing for the proposition

that, if there are overt acts of possession and usage of a property by an owner as a homestead,

then representations he made to a lender to the contrary (such as in a declaration of non-

homestead or a declaration stating that another property was his homestead) to induce a lender to

lend to him will not operate as an estoppel. The court stated in Niland that lenders must

understand that liens cannot be fixed upon a homestead except in a narrow set of circumstances

(e.g., purchase money loans; home improvements; home equity loans; taxes), and that

declarations of a husband and wife of non-homestead usage—however made—must not be

relied upon. Lenders must further understand that no designation of homestead contrary to the

fact of actual usage as a homestead will enable parties to evade the law and encumber

homesteads with liens forbidden by the Constitution.80

           In the Niland case, Mr. and Mrs. Niland bought a residential property in 1971 (the

“Miron Property”) and lived in it together for nine years until they separated in 1980, after which

time Mr. Niland lived in it. “The bankruptcy court found that Niland lived in open, actual, and




79
  Kennard v. MBank Waco, N.A., 970 F.2d 1455, 1460 (5th Cir. 1992) (citing Rubarts v. First Gibraltar Bank, FSB
(In re Rubarts), 896 F.2d 107, 112 (5th Cir. 1990) (emphasis in original)).
80
     Truman v. Deason (In re Niland), 825 F.2d 801 (5th Cir. 1987).


Page 31 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19             Entered 03/05/19 09:26:02         Page 32 of 40


obvious possession of the property from September 1971 to the present, but that Niland rented

the property to several individuals between 1979 and 1982.”81 Meanwhile, in 1977 the Nilands

bought a condominium for Mr. Niland’s mother to live in, and the mother lived in the property

from 1977 until her death in 1983. In 1982, Mr. Niland needed a business loan. In order to

induce a lender (“Lender R”) to make the business loan, Mr. Niland executed an affidavit

stating that the condominium was his homestead, which was filed in the Dallas County deed

records. Lender R loaned Mr. Niland the business funding he needed, and Mr. Niland gave

Lender R a deed of trust covering the Miron Property. Mr. Niland used part of the loan to pay

off a note and first lien on the Miron Property and used the rest for his business.

            But then Mr. Niland needed more loans. Later in 1982, Mr. Niland went to yet a

different lender (“Lender C”) and, in order to induce it to make a $300,000 loan, Mr. Niland

executed a false “Homestead Affidavit and Designation” which claimed the mother’s

condominium as his homestead and disclaimed any homestead right in the Miron Property

and stated that he did not plan on residing in it or allowing a member of his family to reside

on it. But it was undisputed that Mr. Niland was residing at the Miron Property at the time.

Lender C loaned Mr. Niland $300,000 in reliance on the affidavit. Mr. Niland used $120,000 to

pay off Lender R, and the remainder of the loan went to Mr. Niland.

            In 1983, Mr. Niland once again declared that the condominium was his homestead in

obtaining a release of an abstract of judgment lien that a judgment creditor had obtained as to the

condominium.

            Meanwhile, in 1983, Mr. Niland defaulted on the Lender C loan and it foreclosed on the

Miron Property, ultimately selling the Miron Property at the foreclosure sale to Deason. Deason

thereafter sent a letter allowing Mr. Niland to remain at the Miron Property for a short time



81
     Id. at 803.

Page 32 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19              Entered 03/05/19 09:26:02        Page 33 of 40


period. Eventually Deason had to pursue eviction proceedings and, in the midst thereof, Mr.

Niland filed a chapter 13 bankruptcy case.82

            In the bankruptcy case, the chapter 13 trustee and Mr. Niland filed an adversary

proceeding against Deason, seeking to avoid the foreclosure sale as a fraudulent transfer under

section 548, arguing that Lender C’s lien was invalid under state law, because the Miron

Property was Mr. Niland’s homestead. Deason answered contending that the Miron Property

was not Mr. Niland’s homestead or, if it was, he was estopped to claim it as such. The

bankruptcy court ruled, in pertinent part, that the Miron Property was Mr. Niland’s homestead

and he was not estopped from claiming it as such. In so ruling, the court noted that many false

statements were made by Mr. Niland along the way to the effect that the condominium, and not

the Miron Property, was his homestead, and had stated: “It is readily apparent that Niland was

prepared to sign and swear to any statement regardless of its truth if the statement resulted in

the extension of further credit or an escape from liability.”83

            On appeal, the Fifth Circuit ruled that the Miron Property was, indeed, the Debtor’s

homestead and he was not estopped from claiming it as such. The court stated that the threshold

issue in establishing homestead rights is proof of overt acts of homestead usage and the intention

on the part of the owner to claim the property as homestead. But “investigation of intention need

not be made when the land is actually put to homestead uses.” Such actual use of the land is the

most satisfactory and convincing evidence of intention.”84 Here, the court agreed with the

bankruptcy court that there was sufficient evidence Mr. Niland and his wife moved into the

Miron Property in 1971 with the intention of using it as their home and this alone was sufficient



82
     Id. at 803-06.
83
     Id. at n. 1 (citing 50 B.R. at 475).
84
     Id. at 807.


Page 33 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                       Entered 03/05/19 09:26:02   Page 34 of 40


to establish the initial homestead character of the property. The court went on to say that, once

the initial homestead character of the property was established, the homestead status is

presumed to continue and the burden shifts to others to show abandonment.85 No

abandonment had been established here—although Nr. Niland had temporarily moved a couple

of times and temporarily leased some rooms in it at such times.

            As for the estoppel, the Fifth Circuit stated that Texas law was clear “that a homestead

claimant is not estopped to assert his homestead rights in property on the basis of declarations

made to the contrary if, at the time of the declarations, the claimant was in actual use and

possession of the property.” The Fifth Circuit cited the Texas Supreme Court as follows:

            The Constitution forbidding the fixing on the homestead of liens other than are
            expressly permitted, no estoppel can arise in favor of a lender who has attempted
            to secure a lien on homestead in actual use and possession of the family, based on
            declarations of the husband and wife made orally or in writing contrary to the fact.
            To hold otherwise would practically abrogate the Constitution.

            If property be homestead in fact and law, lenders must understand that liens can not
            be fixed upon it, and that declarations of husband and wife to the contrary, however
            made, must not be relied upon. They must further understand that no designation
            of homestead contrary to the fact will enable parties to evade the law and encumber
            homesteads with liens forbidden by the Constitution.86

The Fifth Circuit further stated that this rule applies even if, as in the Niland case, the homestead

claimant has executed, acknowledged, and filed in the deed records an instrument designating a

contrary homestead, adding:

            One rationale for this somewhat paternalistic rule is the perception that to permit
            an estoppel to arise on the basis of a sworn declaration by a person living on
            property was not his homestead would result in the routine execution of such
            affidavits by persons owning homesteads in order to obtain loans secured by
            homestead property for impermissible purposes, thereby rendering the
            constitutional homestead protection nugatory. . . . This rule is also based on a
            recognition that many in financial difficulties will sign anything to obtain money
            from lenders, and that if not put to a duty of inquiry, many lenders will simply have

85
     Id. at 807-08.
86
     Id. at 808 (citing to Tex. Land & Loan Co. v. Blalock, 76 Tex. 85, 89-89 (1890)).


Page 34 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                    Entered 03/05/19 09:26:02             Page 35 of 40


           the borrower execute a form affidavit stating that the property is not claimed as
           homestead.87

           Another highly relevant case is the Bland case.88 In this case, like Niland, there were

facts suggesting shenanigans, but a homestead claimant nevertheless prevailed. Here, Mr. Bland

(hereinafter, “Son Bland”) and his wife obtained a bank loan. Son Bland’s father (“Father

Bland”) testified that he agreed to guarantee his son’s loan for one year but never agreed to use

certain real property on which he was building a home (the “Alvord Property”) as collateral.

Nevertheless, Father Bland had gone to a title company and signed some documents—including

a deed of trust, providing that the Alvord Property would be collateral on his son’s $60,000 loan.

Father Bland took the position, in later litigation, that he never agreed to put up the Alvord

Property as collateral. Son Bland had an inconsistent story. He said that he believed he (not his

father) owned the Alvord Property. He had told the bank that it was his property (not his

homestead, but a weekend or vacation home) and that he could put it up as collateral. He also

said that Father Bland was not living on the property at the time of the loan and an observer

would not be able to tell that anyone lived there. The bank’s representative said he believed the

son’s representations that the Alvord Property was not a homestead.

           The court ruled that Father Bland had a homestead interest in the Alvord Property and no

estoppel principles applied. All outward facts pointed to his overt usage of the property as his

homestead. Father Bland had no other property. The court acknowledged that a confusing

situation is presented whenever a homestead claimant owns two or more pieces of property at the

time he mortgages one of them, and either of which could constitute a homestead (depending on

what the owner’s intention was). In such a situation, “a declaration by the claimant of his



87
     Niland, 825 F.2d at 809.
88
     First Interstate Bank of Bedford v. Bland, 810 S.W.2d 277 (Tex. App.—Ft. Worth 1991, no pet.).


Page 35 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02       Page 36 of 40


intention in this respect may estop claimant from disputing the truth of the declaration.”89 The

court went through other examples in Texas case law where homestead claimants were estopped

to claim a homestead exemption. Some, if not all of them involved abandonment—where a

homeowner was not occupying the home at a time a loan was made and made a recitation of

some sort that the property was not homestead property.90 The Bland case referred to these as

cases of “ambiguous possession.”91 Quoting a case called Shearer v. Allied Live Oak Bank, 758

S.W.2d 940 (Tex. App.—Corpus Christi 1988, writ denied), that court wrote:

           It is the established rule of law in Texas that when the physical facts open to
           observation lead to a conclusion that the property in question is not the homestead
           of the mortgagor, and its use is not inconsistent with the representations made that
           the property is disclaimed as a homestead, and these representations were intended
           to be and were relied upon by the lender, then the owner is estopped from asserting
           a homestead claim in derogation of the mortgage to secure the loan.

Distilled to its essence, it seems that Bland stands for the proposition that whenever there are two

properties—both of which a debtor and family are occupying and seem to be using as a

homestead, back and forth, intent can become relevant. Moreover, affidavits and declarations of

a debtor as to a property being a non-homestead or some other property being a homestead (and

a lender’s alleged reliance on same) would not necessarily be dispositive and generally cannot be

used to estop a debtor from asserting a homestead interest as to a property—except that, in cases

where there are two properties and it is ambiguous which is the homestead, a declaration

might have estoppel effect and/or at least be deemed indicative of intent. But estoppel seems to




89
     Id. at 284 (citing Hughes v. Wruble, 131 Tex. 444, 448, 116 S.W.2d 368, 370 (1938)).
90
     E.g., Alexander v. Wilson, 124 Tex. 392, 77 S.W.2d 873 (1935).
91
     Bland, 810 S.W.2d at 284.


Page 36 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                      Entered 03/05/19 09:26:02                Page 37 of 40


rarely come into play and is unlikely to be applied if a debtor has been actually occupying a

property.92

         Here, the court determines that there are no facts justifying application of estoppel. First,

there is no doubt that the Plaintiff/Debtor and his family were actually occupying the

Mockingbird Property in 2004 at the time of the Defendant/Brick loan. But, equally important,

there was no declaration provided by the Plaintiff/Debtor and Mrs. Brie to the lender. And

there was no testimony by the Defendant/Brinck as to his genuine reliance on anything—not

statements of the Debtor/Plaintiff, or declarations, or tax records. In a situation like this, the

back-and-forth designations of homestead in the Dallas and Henderson County Appraisal District

and Property Records are not at all dispositive and cannot form the basis of estoppel. And while

the Defendant/Brinck has argued that he specifically relied on the fact that the Plaintiff/Debtor

had made certain representations regarding the Malakoff Property as part of the 2003 Malakoff

Property Home Equity Note with Ameriquest Mortgage Company (which was included as a

“permitted exception” in the Brinck Deeds of Trust), the actual testimony from the

Defendant/Brinck was that he did not even read the Brinck Promissory Note or the Brinck Deeds

of Trust, but had rather only “perused” the documents and had relied solely on his lawyer to

protect his rights. Therefore, at best, the Defendant/Brinck’s reliance was really on his attorney,



92
  See also In re Neale, 274 F. Supp. 969, 973-74 (N.D. Tex. 1967) (tax exemptions on file were not dispositive and
court ultimately ruled that the overt facts of where debtors genuinely resided over the years mattered the most);
Wootton v. Jones, 286 S.W. 680, 687 (Tex. Civ. App.—Austin 1926, writ dism’d) (“Where property is actually
occupied as a home, the rule is that neither husband nor wife is estopped to assert its homestead character by
designating as homestead other property not so used, coupled with the declaration that the designated, and not the
occupied, property is in fact the homestead. The basis of the rule is that the physical facts charge the lender with
notice of the homestead character of the occupied property. On the other hand, where property is not actually
occupied as a home, the husband and wife may, by their declarations, estop themselves from asserting its homestead
character . . . The reason for this rule is that the homestead character of the property rests in the minds of the owners,
and is not disclosed by physical facts which are open to observation; and, therefore, a representation made by them,
not inconsistent with the physical facts, intended to be, and actually, relied upon by the lender in making the loan,
brings the case clearly within the principles governing estoppel.”).




Page 37 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                   Entered 03/05/19 09:26:02              Page 38 of 40


not any specific representations that had been made by the Plaintiff/Debtor and Mrs. Brei in prior

loan transactions with other mortgage companies. Moreover, the court would also point out that

the 2001 Mockingbird Property Homestead Loan was also listed as a “permitted exception” in

the Brinck Deeds of Trust. Thus, the Defendant/Brinck clearly had knowledge that the

Plaintiff/Debtor had claimed both the Mockingbird Property and the Malakoff Property as a

homestead at some point in time and still owned both properties, yet there was no evidence that

the Defendant/Brinck did any type of due diligence to assess which property was being used as

the Plaintiff/Debtor’s homestead. Ultimately, the court believes that the Defendant/Brinck

proceeded at his own peril when he decided to loan money to the Plaintiff/Debtor and Mrs. Brei,

and bad acts unrelated to this transaction should not be used to disallow the Plaintiff/Debtor’s

homestead exemption in the Mockingbird Property.

        Turning now to the doctrine of unclean hands more generally, a “court may refuse to

grant equitable relief to a plaintiff who has been guilty of unlawful or inequitable conduct.”93

The doctrine of unclean hands is based on the equitable maxim which states, “Whoever comes

into equity must come with clean hands.”94 “This maxim illustrates the principle that the court

will not grant relief to a party who has engaged in wrongful, illegal, or unethical acts.”95 One

bankruptcy court has stated:

        The purpose of the unclean hands doctrine is to prevent a court from aiding or
        abetting a party in the commission of a fraud or other misconduct. ‘The primary
        principle guiding application of the unclean hands doctrine is that the alleged
        inequitable conduct must be connected, i.e., have a relationship, to the matters
93
  Randall & Blake, Inc. v. Evans (In re Canion), 196 F.3d 579, 586 (5th Cir. 1999) (citing Lazy M Ranch, Ltd. v.
TXI Operations, LP, 978 S.W.2d 678, 683 (Tex. App.—Austin 1998, pet denied) & Schenck v. Halliday Real Estate,
Inc., 803 S.W.2d 361, 366 (Tex. App.—Fort Worth 1990, no writ)).
94
  In re King, No. 10–05756–dd, 2010 WL 5173191, at *4 (Bankr. D.S.C. Sept. 13, 2010) (quoting Am. Jur. Equity
§ 98).
95
  King, 2010 WL 5173191 at *4. See also Middel v. Jake’s on the Pike (In re Jake's on the Pike), 78 B.R. 461, 463
(Bankr. E.D. Va. 1987) (“The Bankruptcy Court is unquestionably a court of equity. The familiar maxim that ‘he
who comes into equity must come with clean hands' means that a litigant cannot call upon a court of equity to grant
him extraordinary relief if he himself has been guilty of of [sic] inequitable or unconscionable conduct.”).


Page 38 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19                     Entered 03/05/19 09:26:02              Page 39 of 40


         before the court for resolution. We will not refuse relief to a party merely because
         it has engaged in misconduct which is unrelated to its claims before the court.’96

While “unclean hands” is often invoked by bankruptcy courts, as courts of equity, only a few

have invoked the doctrine to deny a claimant’s homestead exemption.97

         Here, the court first heard evidence that the Plaintiff/Debtor essentially lied about the

Malakoff Property being his homestead when he executed the 2003 Malakoff Property Home

Equity Note on March 19, 2003 with Ameriquest Mortgage Company. Additionally, the

Plaintiff/Debtor also admitted that he failed to list a few items of personal property on his

bankruptcy schedules (after being alerted to such fact by the Defendant/Brinck). Finally, the

Plaintiff/Debtor admitted to falsifying Mrs. Brei’s signature (without her knowledge) at least

three times in order to refinance the Mockingbird Property after he divorced Mrs. Brei. While

such actions should not be taken lightly, the court does not believe that they necessitate the

stripping away of the Plaintiff/Debtor’s homestead exemption in the Mockingbird Property.

Specifically, the court concludes that, while the Plaintiff/Debtor has made some mistakes

(possibly rising to the level of fraud in certain instances), these mistakes do not appear to have



96
  Freedom Med., Inc. v. Janssens (In re Janssens), 449 B.R. 42, 65 (Bankr. D. Md. 2010) (quoting New Valley
Corp. v. Corporate Prop. Assocs. 2 & 3 (In re New Valley Corp.), 181 F.3d 517, 525 (3d Cir. 1999)) (emphasis
added).
97
  See, e.g., In re Lafferty, 469 B.R. 235, 245-46 (Bank. D.S.C. 2012) (under the doctrine of unclean hands, chapter 7
debtors, who were former spouses, lost any homestead exemptions which they otherwise would have been entitled
to in their former marital residence; court found that debtors had transferred the property at issue to their then
paramours with the wrongful intent to defraud objecting creditor and avoid creditor’s judgment, and once the
debtors realized that the transfer would not benefit them, they requested that the property be transferred back to them
so they could obtain homestead exemptions when they filed their separate bankruptcy petitions; debtors were also
found to be less than truthful during their bankruptcy proceedings, both in their testimony and in their bankruptcy
documents and that these actions related to the homestead exemptions they sought and the judicial lien they wanted
to avoid); In re Riley, 486 B.R. 711, 716-17 (Bankr. D.S.C. 2013) (debtor’s home was destroyed by fire and he
received insurance proceeds of $198,000 for the contents of his home and $289,000 for the loss of the structure;
when debtor subsequently filed for Chapter 13 relief, he listed $100,000 in a checking account with Bank of
America and claimed a homestead exemption of $51,450 and a wildcard exemption of $1,725 in the money held in
the checking account; debtor's case was converted to Chapter 7 on the trustee's motion; court found that the debtor
failed to properly explain what he did with $198,000 received as compensation for the contents of his home and
failed to document the $90,000 he gave to a builder to begin reconstruction of his home, and concluded that the
debtor's unclean hands precluded him from claiming an exemption in any portion of the insurance proceeds).


Page 39 of 40
Case 18-03211-sgj Doc 26 Filed 03/05/19             Entered 03/05/19 09:26:02        Page 40 of 40


been directed to nor directly related to the Defendant/Brinck and his purported lien in the

Mockingbird Property, and it would be inappropriate to apply the equitable doctrine of unclean

hands for purposes of disallowing the Plaintiff/Debtor’s homestead exemption in the

Mockingbird Property.

          In summation, the court concludes that the Plaintiff/Debtor is entitled to a judgment that

the Mockingbird Property was his homestead at the time he executed the Brinck Note and Brinck

Deeds of Trust and, as a result, the Defendant/Brinck’s lien in the Mockingbird Property would

not have attached and is void under Texas law.

          G.     Is the Plaintiff/Debtor Entitled to Reasonable Attorney’s Fees for Bringing This
                 Action Against the Defendant/Brinck?

          The Plaintiff/Debtor, as part of the Adversary Proceeding, has also sought the recovery of

reasonable attorney’s fees against the Defendant/Brinck, but did not cite to any legal authority in

support of such request. To the extent the Plaintiff/Debtor still desires to recoup his reasonable

attorney’s fees, counsel for the Plaintiff/Debtor is directed to file a fee statement along with

supporting legal authority for such fee shifting within thirty (30) days of entry of these Findings

of Fact and Conclusions of Law.

          Accordingly, it is

          ORDERED that because the Plaintiff/Debtor had an enforceable homestead exemption

in the Mockingbird Property at the time he executed the Brinck Promissory Note and the Brinck

Deeds of Trusts, the Defendant/Brinck’s lien did not attach to the Mockingbird Property. It is

further

          ORDERED that the Plaintiff/Debtor shall upload a separate judgment consistent

herewith.

            ### END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW ###




Page 40 of 40
